Citation Nr: 1135215	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.  He died in July 2004.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a March 2005 rating decision, the RO denied service connection for the cause of the Veteran's death.  In an April 2006 rating decision denied the appellant's claim for accrued benefits based on the Veteran's claim for a TDIU.

In March 2007, and again in November 2009, the Board remanded the case to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate shows the immediate cause of death as respiratory failure, due to or as a consequence of questionable intrapulmonary bleed; other significant conditions contributing to death, but not resulting in the underlying cause of death, were essential thrombocythemia, diabetes mellitus, multi-infarct dementia, hypertension, and old cerebral vascular accident.  

2.  The conditions listed on the death certificate were not shown during service or for many years thereafter.  

3.  Service-connected disorders did not contribute to the cause of the Veteran's death.

4.  The evidence in VA's possession at the time of the Veteran's death does not reflect that his service connected disabilities rendered him unable to secure or follow gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for a TDIU, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1000(a), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VCAA notice was provided in letters dated in January 2005, April 2007, March 2008, October 2010, and January 2011.  These letters, collectively, provided the appellant notice regarding what information and evidence is needed to substantiate claims for service connection to include for cause of death, a TDIU, and accrued benefits, as well as what information and evidence must be submitted by the claimant and what information and evidence will be obtained by VA.  The October 2010 and January 2011 letters advised the appellant of the disabilities for which the Veteran had established service connection.  Some of the letters advised the appellant how VA determines disability ratings and effective dates.  The claim was last adjudicated in April 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, VA medical opinions, and the transcript of the appellant's September 2006 Travel Board hearing before the undersigned Veterans Law Judge.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided as requested, VA medical records were obtained, and VA medical opinions were obtained.  Social Security records were requested, but no records were available either because the Veteran did not file a claim or there were no medical records available.  The appellant was notified of such in the April 2010 supplemental statement of the case.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant actively participated in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the claims on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Cause of Death

The appellant reports that during his service the Veteran sustained injuries and trauma in a kamikaze attack on his ship.  The appellant contends that the service injuries caused or contributed to causing his death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disorders, diabetes, and cerebrovascular accidents becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it 

casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The Veteran's World War II service included service aboard a destroyer escort in the Pacific.  His ship was struck and damaged by an enemy aircraft, and he sustained burns and shrapnel wounds.  His service treatment records indicated that he had shrapnel wounds on the left side of the forehead, as well as on the trunk and extremities.  In the months following his separation from service, VA established service connection for wounds of the left arm, right shoulder and arm, and left and right legs, for burn scars, and for hearing loss and chronic otitis media.  In 1995, the RO granted service connection for tinnitus.  In a June 2003 decision, the RO established service connection for post-traumatic stress disorder (PTSD) effective in October 2002.

The Veteran had VA medical treatment and examinations over the years following service.  On VA examinations in 1949 and 1957, the Veteran reported left ear problems and musculoskeletal problems.  In 1959, he had VA treatment for problems affecting his low back, left hip, and left leg.  In 1983, the Veteran reported increased hearing impairment.  On VA examination in 1995, the Veteran reported increased hearing impairment and increased disability of the left hip and lower extremity.  VA treatment notes reflect that the Veteran had nonservice connected diabetes and diverticulosis by 1997, hypertension and gastroesophageal reflux disorder by 2002, multi-infarct dementia by 2003, and essential thrombocythemia as of February 2004.

In a July 2003 VA neuropsychological consultation, the Veteran reported having possibly had loss of consciousness from a traumatic brain injury when his ship was hit by a kamikaze during his World War II service.  He stated that he had chronic headaches and decreased memory.  Testing showed severely impaired memory and 

moderately severe cerebral dysfunctions.  The clinician found that the memory disorder was due to the cerebral dysfunctions, and that the memory disorder pattern was more typical of a systemic, such as vascular, disorder than a primary neuronal degeneration such as Alzheimer's.

In VA outpatient treatment in October 2003, the Veteran reported that he continued to have left sided headaches.  VA physician P. P., M.D., reported that a brain MRI showed a magnetic susceptibility artifact in the left frontal bone, most likely secondary to prior burr hole surgery.  There was a gliotic change in the left frontal lobe deep white matter.

In April 2004, the Veteran had a fall at home, after which a family member noticed that he was not moving his left arm.  He was admitted for VA treatment.  It was noted that he had a nine month history of confusion associated with some myoclonus.  A brain MRI showed mild prominence of the ventricles consistent with central atrophy.  A previously noted susceptibility artifact involving the left frontal lobe was unaltered.  There were areas of mild signal alteration.  A clinician provided impressions of old left frontal white matter infarct and mild cerebral atrophy.  The discharge summary listed diagnoses of right cerebrovascular accident, watershed infarct; left brachial plexitis; and multi-infarct dementia.

In VA outpatient treatment notes in May and June 2004, clinicians noted the April 2004 stroke.  On July 8, 2004, CT of the chest showed moderate chronic obstructive pulmonary disease.  On July 12, 2004, the Veteran indicated that the most acute problem was headache.  The treating clinician stated that the Veteran had had another small stroke.  On July 16 and 27, 2004 the Veteran reported increasingly severe headaches.

On July 30, 2004, the Veteran was brought to the emergency room of a VA medical facility due to increased weakness.  The Veteran also had diarrhea following 

treatment for constipation.  He was admitted for treatment.  On July 31, he suddenly became unresponsive.  He was transferred to intensive care.  His respiratory status worsened.  He was intubated and was placed on oxygen.  His oxygenation continued to decrease, and he died that day.

The death certificate shows the immediate cause of death as respiratory failure, due to or as a consequence of questionable intrapulmonary bleed.  In the space for other significant conditions contributing to death, but not resulting in the underlying cause of death, the certifying physician listed essential thrombocythemia, diabetes mellitus, multi-infarct dementia, hypertension, and old cerebral vascular accident.  The Veteran's service treatment records are negative for the conditions listed on the death certificate, and a VA examination in April 1946, shortly after discharge from service revealed normal cardiovascular, respiratory, digestive, nervous, spleen and lymphatic, and genitourinary systems.  Urinalysis was negative for sugar.  None of the conditions listed on the death certificate were shown during the year following discharge from service.

In her October 2004 claim, the appellant stated that VA physician P. P., M.D., told her, after an MRI of the Veteran's brain, that the Veteran had an old cerebral vascular accident to the frontal lobe of his brain.  The appellant asserted that the brain injury could only have occurred when the Veteran was injured in service in the aircraft attack on his ship.

In a February 2005 statement, the appellant indicated that, based on MRI of the Veteran, a physician felt that old head injury contributed to causing the Veteran's death.

In March 2005, VA physician H. P., M.D., reviewed the claims file.  Dr. H. P. noted that the Veteran had shrapnel wounds to the left forehead, and to multiple muscle groups, in April 1945.  Dr. H. P. expressed the opinion that the Veteran's shrapnel wounds did not have any relationship to his subsequent cerebrovascular accident or to his death due to respiratory failure.

In the September 2006 Travel Board hearing, the appellant stated that the Veteran's injuries during service included head injury.  She reported that the Veteran had a long history of headaches, which he attributed to his ear problems and stress.  She stated that an MRI of the Veteran's brain, performed around 2003, showed evidence of old trauma to the front lobe of his brain.  The appellant noted that clinicians did not find evidence of a stroke until about a year after VA physician Dr. P. P. found evidence of old brain trauma.

In May 2009, Dr. H. P. reviewed the file again.  Dr. H. P. reaffirmed his opinion that the Veteran's shrapnel injuries did not have any relationship to his subsequent cerebrovascular accident or to his death due to respiratory failure.

In the November 2009 remand, the Board requested a new medical review of the claims file and opinion regarding the likelihood of a relationship between the Veteran's service-connected disabilities and the cause of his death.  

In April 2010, VA physician J. W., M.D., reviewed the claims file.  Dr. W. noted the history of stroke in April 2004 and discussed in detail the events during the Veteran's final hospitalization.  Dr. W. provided his opinion, as follows:

On the basis of this description of his terminal event, it is most likely that the Veteran died of recurrent cerebrovascular accident and is highly unlikely that his previous diagnosed posttraumatic stress disorder, muscle wounds sustained in combat, chronic otitis, tinnitus, or superficial burn scars contributed to or hastened his death.


The Veteran has a history of shrapnel wounds to the forehead without penetration of the skull.  It is unlikely that these would have had any relationship to his cerebrovascular accidents.  The cerebrovascular accidents are caused by either occlusion or rupture of intracranial vessels whereas the described wounds were external to the skull and could not have effected the intracranial circulation.

The Veteran's service treatment records show that he had a shrapnel wound to the forehead.  However, the preponderance of the assembled medical evidence and opinion weighs against the appellant's assertion that the Veteran's forehead injury in service is connected to his post-service brain disorders.  A 2003 MRI showed a magnetic susceptibility artifact in the left frontal bone of the Veteran's head, but Dr. P. P. did not attribute that finding to the forehead injury in the 1940s.  The appellant recalls Dr. P. P. relating evidence of old brain injury in the Veteran to the 1940s forehead injury, but the appellant has not obtained any documentation of such an opinion being rendered.  Dr. W. opined that the Veteran's vascular brain injuries were not related to the forehead wound.  Dr. H. P. and Dr. W. both concluded that the Veteran's wounds and other service-connected conditions did not contribute to causing the cerebral disorders found after 2000, and did not contribute to causing his death.  There is no medical opinion of record linking the Veteran's death to service or his service connected disabilities.  

While the Board recognizes that the appellant sincerely believes that the Veteran's death was related to service-connected disabilities, as a lay person she is not competent to opine on matters requiring medical expertise.  Here, whether a shrapnel injury to the forehead, or other service-connected conditions, resulted in the Veteran's death decades later is a question requiring medical expertise to answer.  Thus, her lay opinion as to the relationship between the Veteran's death and his service or service connected disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The medical opinions against a link between 1940s forehead injury and cerebral damage found later outweigh the appellant's lay assertion and her undocumented recollection of Dr. P. P.'s opinion.  Moreover, Dr. W.'s opinion was rendered following a review of the entire claims folder and provided a rationale for the conclusion reached.  Accordingly, such opinion is entitled to great probative weight.

In summary, there is no evidence of the conditions listed on the Veteran's death certificate during service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's forehead shrapnel injury and other service-connected disorders did not cause or contribute to causing the Veteran's death.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Accrued Benefits

In 2002, the Veteran submitted a claim for a TDIU.  The RO denied his claim, and the Veteran initiated an appeal of that denial.  The appellant is seeking accrued disability compensation based on the Veteran's TDIU claim.

Upon the death of an individual receiving VA benefit payments, certain persons, including the Veteran's spouse, shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

A claim for accrued benefits must be filed within one year of the veteran's death. 38 C.F.R. § 3.1000(a), (c) (2010).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claim folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2010).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of establishing the single 60 percent or 40 percent disability, multiple injuries incurred in action or multiple disabilities affecting the same body system can be considered one disability.  

The ratings assigned for the Veteran's service-connected disabilities at the time of his death were 30 percent for PTSD, 20 percent for wounds of right muscle groups II and III, 20 percent for wounds of right muscle group XVII, 10 percent for wounds of left muscle group XIV, 10 percent for chronic otitis media, 10 percent for tinnitus, 10 percent for hearing loss, 0 percent for wounds of left muscle group VI, and 0 percent for burn scars.  The combined rating was 70 percent as of October 2002.  Here, the Veteran's muscle injures were incurred during a kamikaze strike on the Veteran's ship.  As his muscle wound injuries combine to a 50 percent rating under 38 C.F.R. §§ 4.25 and 4.26, he met the criteria for a TDIU under 38 C.F.R. § 4.16(a).  Thus, the question is whether the Veteran was unemployable due to his service connected disabilities based on evidence contained in the claims file or in VA's constructive possession at the time of his death.  

In his February 2002 claim for a TDIU, the Veteran reported that he stopped working in 1985, when he became too disabled to work.  He stated that he last worked as a training technician, employed by a state government agency.  He indicated that he retired two years short of full retirement due to continuing health problems primarily related to service-connected disabilities and their relationship to his job.

In a September 2002 VA muscle examination, the examiner indicated that there was no significant functional loss due to limitation of motion or pain from the Veteran's service connected muscle wound injuries.  The examiner opined that these conditions would not significantly affect his individual employability.  In an October 2002 VA audiology examination, the examiner noted that although the Veteran's hearing was quite poor in the left ear, it was mild to moderate for the major speech frequencies in the right ear.  The examiner noted the Veteran reported being able to hear well with the hearing aid in his right ear.  The examiner opined that the Veteran's hearing loss should not be an obstacle to employment.  

In a February 2003 statement, the Veteran wrote that in the years immediately following service his job opportunities were limited by his physical injuries and his impaired hearing.  He stated that he also continuously reflected on his war experiences, including the deaths of his shipmates in the kamikaze attack.  He related that those experiences were traumatic and had continued to trouble him through the present.  He reported that after service he first worked as an embalmer.  He indicated that pain residual to injuries, upsetting memories, ulcers, and continuing ear infections impaired him, but that he held on to employment.  He reported that he next worked for state government as a training technician.  He stated that he experienced a communication handicap that impaired his performance.  He indicated that his supervisors nonetheless allowed him to 
continue working.  He stated that he retired prior to full retirement.

During a March 2003 PTSD examination, the Veteran reported that he has been married for 56 years, that they get along well and are close.  He stated that he worked at his last job for 10 to 15 years.  He stated he spent his time in a shop and said that he and his wife "run around a lot."  His socializing was limited primarily to being with his brother.  Mental status examination noted the Veteran was affable but displayed some anxiety.  He had normal speech and an appropriate affect.  His thought processes and associations were logical.  There was no confusion.  Some memory impairment was noted.  His insight and judgment were adequate.  The examiner assigned a Global Assessment of Functioning score of 55.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

An April 2003 joints examination addressing the Veteran's left buttock, left thigh, and left shoulder wounds.  It was noted that the Veteran was able to perform normal range of motion of the left knee and hip, although he did complain of pain with motion of both hips.  The examiner noted there was no significant nerve damage from those wounds and that motor and sensory examination were normal.  

The Board notes that in written statements and in the September 2006 Travel Board hearing, the appellant reported that the Veteran retired two years early due to stress caused by his service-connected disabilities and she discussed the impacts of his disabilities on his activities.  However, this evidence was submitted after the Veteran's death.  As noted above, accrued benefits claims can be based only on evidence in VA's possession at the time of his death.  As these statements were made several years after the Veteran's death, they cannot be considered in evaluating the claim. 

Upon review of the evidence that was in VA's possession at the time of the Veteran's death, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  The Board acknowledges the Veteran's report that he retired early due primarily to service connected disabilities, and that his hearing loss, in particular, and also his left hip pain and PTSD, made it hard for him to continue performing his job.  However, the medical evidence, including VA examinations in 2002 and 2003 do not support his contention that he was unemployable.  In this regard, the VA audiological examiner noted the Veteran's hearing loss should not preclude employment, and that he heard well out of his right ear with the hearing aid in.  Similarly, the VA muscle examiner opined that the Veteran's residual muscle injuries would not significantly affect his individual employability.  The PTSD examiner assigned a GAF score of 55, which suggests only moderate impairment and does not suggest unemployability.  Additionally, there is no medical opinion in VA's possession at the time of his death indicating that the Veteran was unemployable due to service connected disabilities.  The Board finds that the medical evidence of record, especially the current medical evidence, which addresses the impact of the Veteran's service connected disabilities on his employability during the period of the claim, is of greater probative value than the Veteran's lay assertions regarding this matter.

In short, the preponderance of the evidence does not show that the combined effects of the Veteran's service-connected disabilities alone made him unable to secure or follow a substantially gainful occupation.  Accordingly, the claim for a TDIU is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to a TDIU, for accrued benefits purposes, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


